DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites control the at least one automation component immediately after reception. However, the claims and the instant specification do not provide any means for ascertaining what it means to immediately control at least one automation component. Therefore, the claim fails to particularly point out and distinctly claim the subject matter. 
For the purpose of examination any reasonable time frame after receiving a reception is considered immediate. 
Therefore, claim 7 is rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer). 

Regarding claims 1 and 10, Lo teaches A control system/method for controlling at least one automation component of an automation system, the control system comprising: 
a standardized data interface configured to receive control instructions from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”, 0012 “Demand Response Application Server (DRAS)”, the demand response protocol receiver, which as shown in fig. 4 is part of the demand response fb, receives control instruction from the DRAS. DRAS is shown as the outside in fig. 1), 
wherein the received control instructions each indicate an action to be performed by the least one automation component (0011 “PLC demand response FB that solicits DR data and a load manager FB that compares the DR data with predetermined demand constraints corresponding to electrical loads. The demand constraints provide energy consumption strategies for buildings and factories.”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”, 0059 “A DR level describes how much load may be curtailed. Normal is business as usual/no curtailment, Moderate is medium curtailment and High means high energy curtailment.”, 0058 “A DR signal may contain:… ancillary data that may aid the DR logic in determining how to respond to a DR event (e.g., source of energy--green power); and 4) simplified DR event data which is an alternative representation of DR event data that allows a wider range of automation systems and load controllers to respond to DR events.”, DR data indicates an action of curtailment to be performed),  
and wherein the control system is configured to (i) convert the received control instructions into control commands for the at least one automation component (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”), and (ii) control the at least one automation component using the control commands (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”),
and wherein the control system is configured[ to output] a structural schema of at least one of the control instructions and available control instructions (0059, 0014, 0030, 0011, control instructions), [on request via the standardized data interface] 
While Lo teaches XML based control schema being generated (0030), Lo does not teach and wherein the control system is configured to output a structural schema of at least one of the control instructions and available control instructions, on request via the standardized data interface.
Sawyer teaches and wherein the control system is configured to output a structural schema of at least one of the control instructions and available control instructions, on request via the standardized data interface (0090 “Interface 700 is shown to include six control sequences associated with the air handler depicted in graphic 600. Interface 700 can be configured to display complex control logic (e.g., computer code, ladder logic, function block logic, etc.) as human-readable text”, 0093 “sequence 720 also includes interactive text 725 that can be selected in order to view and/or modify the minimum VFD output”, fig. 7, fig. 7 shows interactive text that defines the structure of the parameters of a desired command). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control teachings of Lo with the displaying of the control schema teachings of Sawyer since Sawyer teaches an interface that “allows user to easily monitor, troubleshoot, modify, and understand various control sequences” (0090). 

Regarding claim 2, Lo and Sawyer teach The control system according to claim 1.
Lo further teaches wherein the standardized data interface is standardized in accordance with Representational State Transfer (REST) and is configured to receive the control instructions in accordance with REST protocol from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”, 0043 “DR data that are sent from the DRAS 107, 109 to the DRAS clients (devices) follow the proposed standard…standard defines two ways in which to interface with DRAS: 1) via a Representational State Transfer (REST) web service”, the demand response protocol receiver is a DRAS client device since it receives DR data from the DRAS. It also corresponds to the standardized data interface. How much load may be curtailed corresponds to control instructions).

Regarding claim 3, Lo and Sawyer teach the control system according to claim 1.
Lo further teaches wherein user data is contained in the received control instructions in a standardized format (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed…Each DR event includes a time interval (e.g., from 1:00-2:00 PM: level=moderate, price=$1/kWh…the user can choose what the trigger will be (price/level or both).”)

Regarding claim 7, Lo and Sawyer teach The control system according to claim 1. 
Lo further teaches wherein the control system is configured to control the at least one automation component immediately after reception via the standardized data interface (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”, 0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”, 0036 “integrate a DR client protocol into a PLC program using the demand response FB 201 that effect an energy use strategy using the demand response load manager FB 203.” Fig. 4 shows that the DR receiver 405 is part of the DR fb 201. The PLC receives the demand response signals from the receiver and is processed by the PLC in order for the PLC to control facility electrical equipment based on the DR signals. As shown in fig. 3’s chart, there is no delay step in the PLC controlling based on the DR signal.)

Regarding claim 8, Lo and Sawyer teach The control system according to claim 1.
Lo further teaches wherein the control system is configured to receive the control instructions via the standardized data interface via a network (0015, 0059, 0042, fig 1). 

Regarding claim 9, Lo and Sawyer teach the control system according to claim 1.
Lo further teaches further comprising: a further data interface, wherein the control system is configured to (i) receive further control instructions via the further data interface and (ii) control the at least one automation component using the further control instructions (0029, the control instructions sent to the multiple facilities correspond to the further control instructions. The different facilities network interfaces as shown in fig. 1 correspond to the further data interface).
Regarding claim 12, Lo and Sawyer teach The method according to claim 10.
Lo further teaches wherein: the control system includes the standardized data interface configured to receive the control instructions from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”); 
and the control system is configured to (i) convert the received control instructions into the control commands for the at least one automation component (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”), and (ii) control the at least one automation component using the control commands (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”).

Regarding claim 16, Lo and Sawyer teach the control system according to claim 8.
Lo further teaches wherein the control system is configured to receive the control instructions via the standardized data interface via an Internet (fig. 1, 0028-0029, 0059, 0015).

Regarding claims 17/18, Lo and Sawyer teach The system/method according to claim 1/10, 
Sawyer further teaches wherein the received control instructions each 
(i) specify an action to be performed (0096), 
(ii) specify a parameter of the action to be performed (0096), 
and (iii) identify the least one automation component that is to perform the action (0096)

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer) in further view of Kurella et al (US PUB. 20170192407, herein Kurella). 

Regarding claim 4, Lo and Sawyer teach the control system according to claim 1.
Lo and Sawyer do not explicitly teach wherein the control system is configured to output information relating to the received control instructions on request via the standardized data interface.
Kurella teaches wherein the control system is configured to output information relating to the received control instructions on request via the standardized data interface (0029 “sections of a unit controlled by the PLCs can be monitored by human users via HMIs that provide data from the PLCs along with other analytics.”, 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC demand response teachings of Lo and the teachings of Sawyer with the PLC display teachings of Kurella since Kurella teaches a means for allowing a user to view detailed views of an entire establishment monitored by the control system in a manner where the user is able to drill down to investigate various parts of the control system (0002). 

Regarding claim 14, Lo and Sawyer teach the control system according to claim 3.
Lo further teaches wherein the user data is contained in the control instructions (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed…Each DR event includes a time interval (e.g., from 1:00-2:00 PM: level=moderate, price=$1/kWh…the user can choose what the trigger will be (price/level or both).”) [in JavaScript Object Notation (JSON) format].
Lo and Sawyer do not teach in JavaScript Object Notation (JSON) format.
Kurella teaches wherein the user data is contained in the control instructions (taught by Lo as shown above) in JavaScript Object Notation (JSON) format (0035, Kurella teaches a means for putting output files in JSON format). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC demand response teachings of Lo and the teachings of Sawyer with the PLC display teachings of Kurella since Kurella teaches a means for allowing a user to view detailed views of an entire establishment monitored by the control system in a manner where the user is able to drill down to investigate various parts of the control system (0002).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer) in further view of Brooks (US PAT. 10,466,277). 

Regarding claim 5, Lo and Sawyer teach The control system according to claim 1.
Lo and Sawyer does not teach wherein the control system is configured to control depending on information contained in the received control instructions relating to an access right with respect to the control system.
Brooks teaches wherein the control system is configured to control depending on information contained in the received control instructions relating to an access right with respect to the control system (25:30-35, 50-55 “circuit breakers, switches, outlets, and sockets are configured to switch off, or result an intentional interrupt, when flow to the ground increases above a threshold amount… this intentional interrupt may occur remotely based on an authorized user input.” 30:10-15, 20-25, 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo and the teachings of Sawyer with the power monitoring and control teachings of Brooks since Brooks teaches a means for authorizing a user in a manner that allows them to have access to the data without being present to operate the system which would greatly diminish the value of the automation system (1:50-60).

Regarding claim 6, Lo and Sawyer teach The control system according to claim 1.
Lo further teaches further comprising: [a buffer memory], wherein the control system is configured to (i) store the received control instructions in the [buffer] memory (0025).
Lo and Sawyer does not teach buffer memory, to (i) store the received control instructions in the [buffer] memory and (ii) remove the received control instructions from the buffer memory in the sequence of their input.
Brooks teaches buffer memory (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”)
to (i) store the received control instructions (2:15-20 “system may include a memory coupled to the first processor with executable instructions thereon, which are configured to perform steps. The steps may include receiving the multiple inputs from the multiple input sensing devices”) in the buffer memory (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”)
and (ii) remove the received control instructions from the buffer memory in the sequence of their input (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”), FIFO corresponds to removing instructions from the buffer memory in the sequence of their input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo and the teachings of Sawyer with the power monitoring and control teachings of Brooks since Brooks teaches a means for authorizing a user in a manner that allows them to have access to the data without being present to operate the system which would greatly diminish the value of the automation system (1:50-60).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer) in further view of Reichard et al (US PUB. 20130123953, herein Reichard). 

Regarding claim 11, Lo teaches The method according to claim 10.
While Lo and Sawyer teaches the standardized data interface to the control system and the automation system, Lo  and Sawyer do not teach the transmitting further comprising: transmitting the control instructions via a browser which is provided on a computing system disposed remotely from the automation system, via the standardized data interface to the control system.
Reichard teaches the transmitting further comprising: transmitting the control instructions via a browser (0036 “the behavioral subsystem 22 gives designers the ability to manipulate aspects of the run-time environment 14 using a Web browser that is capable of accessing a related interface or HMI”) which is provided on a computing system disposed remotely from the automation system, via the standardized data interface to the control system (0037 “system 24 is illustrated as including an HMI 26 adapted to collaborate with components of a process 28 through a control/monitoring device 30 (e.g., a remote computer, automation controller, such as a programmable logic controller (PLC), or other controller).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo and the teachings of Sawyer with the web browser for manipulation of run-time environment teachings of Reichard since Reichard teaches a means for using the Web-based design-time environment in a manner that facilitates management of the device elements without compromising run-time performance or security (0036). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer) in further view of Bull et al (US PUB. 20180238579, herein Bull).  
Regarding claim 13, Lo  and Sawyer teach the control system according to claim 2. 
Lo teaches wherein the standardized data interface is configured to receive the control instructions (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”)
Lo and Sawyer do not teach in accordance with Uniform Resource Identifier (URI) protocol.
Bull teaches wherein the standardized data interface is configured to receive the control instructions (taught by Lo as shown above) in accordance with Uniform Resource Identifier (URI) protocol (0004 “The communications connection may have a uniform resource identifier (URI) associated with it, the load control system may be configured to control electrical loads for an environment, the load control system may include a control device, and the load control system may associate a URI with the control device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo with the communication system for controlling electrical loads teachings of Bull since Bull teaches a means for allowing multiple load control system to be integrated in a manner that may appear to a user and be controlled by the user as a unified load control (0006). 

Response to Arguments
Applicant’s arguments, filed 09/02/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lo et al (US PUB. 20120004786, herein Lo) in view of Sawyer et al (US PUB. 20200028702, herein Sawyer).
	Applicant argues on pages 8 and 9 that Lo does not teach amendments to the claims. This argument is persuasive. However, Sawyer does teach outputting a structural schema of the control instruction in figure 7 where a structural schema of the control instructions are shown in a display which the user chooses to view (0090-0093, fig. 7). 
	Applicant then argues that Lo does not teach receiving control instructions that each indicate an action to be performed by the least one automation component. Examiner respectfully disagrees since Lo teaches demand response data indicates the need for electrical equipment control based on the received DR (0059). This data is then used by the PLC to control facility electrical equipment, which corresponds to automation components since they are controlled using PLCs,. based on the demand response data (0059, 0011, 0012). 
Applicant then argues that DR data describing how much load should be curtailed does not describe how much load to be curtailed by any particular equipment. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the control instruction indicates which particular device performs an action) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore claims 1 and 10 and their dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116